In a proceeding pursuant to CPLR article 78 to review a determination of the District Attorney, Orange County, dated July 17, 1990, which denied the petitioner’s request for disclosure pursuant to the Freedom of Information Law (Public Officers Law § 84 et seq.), the petitioner appeals from a judgment of the Supreme Court, Orange County (LaCava, J.), dated January 30, 1991, which dismissed the proceeding.
Ordered the judgment is affirmed, without costs or disbursements.
The petitioner was not entitled to the requested information as it had been sealed pursuant to CPL 160.50 (1) (see, Public Officers Law § 87 [2] [a]). Bracken, J. P., Balletta, Fiber, O’Brien and Pizzuto, JJ., concur.